Citation Nr: 9903745	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-36 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling. 

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969, 
including a tour of duty in the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO confirmed and continued a 50 
percent rating evaluation for the veteran's service connected 
PTSD.  The veteran testified at a hearing before a hearing 
officer of the RO in May 1993.  In June 1995, this matter was 
previously before the Board, but was remanded for additional 
development.  Pursuant to review of additional evidence, by 
rating action dated in February 1996, the RO determined that 
the veteran was entitled to an increased evaluation of 70 
percent for his service connected PTSD.  The veteran 
expressed disagreement with the evaluation.

During the pendency of this appeal, the veteran filed a claim 
for entitlement to a total disability rating based on 
individual unemployability.  By rating action dated in August 
1996, the RO denied the veteran's claim for entitlement to a 
total disability rating based on individual unemployability.  
The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.  

The veteran testified at a hearing before a hearing officer 
of the RO in May 1997.  In March 1998, the RO confirmed the 
prior denial of entitlement to a total disability rating 
based on individual unemployability.

In September 1998, a videoconference hearing was conducted 
over which the undersigned Board Member presided.

REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for service connected 
PTSD is well grounded, in that he has presented a plausible 
claim.  38 U.S.C.A. § 5107(a) (West 1991);  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), the Board is obligated to assist the 
veteran in the development of his claim.

During his September 1998 testimony before a member of the 
Board, the veteran indicated that he had not been employed 
since 1987, and that he has been attending group therapy at 
the VA hospital at least twice a week for several years.  He 
asserted that he was a loner, was distrustful of people and 
had difficulty getting along with most people.  He also 
indicated that he takes a considerable amount of medication, 
which affects his ability to function.

The veteran underwent a VA examination in December 1997.  The 
examiner provided a diagnosis of PTSD.  He concluded that the 
veteran's thought processes were normal, there were no 
delusional or hallucinatory elements, mood was depressed, 
sensorium was intact and that the veteran was competent.  The 
examiner did not provide a Global Assessment of Functioning 
(GAF) rating.  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed.1994).  In 
light of the Board's duty to assist the veteran in the 
development of his claim, it is the Board's opinion that 
additional development be undertaken prior to further 
disposition of this matter.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

It is noted that while the veteran and his representative 
have supplied VA with some statements regarding his 
employment history, it is the opinion of the Board that a VA 
social and industrial survey should be undertaken to clarify 
the veteran's occupational history and to determine, as best 
as possible, the work impairment which he confronts as a 
result of the manifestations of his service- connected 
disabilities.

Accordingly, in order to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
appeal, the case is REMANDED to the RO for the following 
development: 

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service 
connected disabilities, to include PTSD.  
The RO should then obtain all records 
that are not on file.  He should be 
informed that he has the opportunity to 
submit any additional evidence and 
arguments in support of his claims. 

2.  The RO should obtain copies of all 
current treatment from the VA facility in 
Decatur, Georgia.

3.  A social and industrial survey should 
be undertaken by the VA in order to 
determine the veteran's occupational 
training, employment history, social 
activities, and the effect of his 
service-connected disabilities upon daily 
functioning and employability.  The 
claims folder should be made available to 
the social worker in conjunction with the 
survey.  

4.  A VA examination by a psychiatrist 
should be conducted in order to determine 
the nature and severity of the service 
connected PTSD.  The RO is to furnish the 
examiner a copy of this Remand and the 
revised rating criteria, which became 
effective in November 1996.  All 
necessary tests and studies, deemed 
necessary should be conducted in order to 
identify and describe the symptomatology 
attributable to the PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner should express an opinion on the 
extent to which the PTSD affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a GAF rating with an 
explanation of the numeric code assigned.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.

5.  Thereafter, the case should be 
reviewed by the RO, to include 
consideration for the old and the revised 
criteria for rating mental disorders.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


